IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES A. THOMAS,                         §
                                         §   No. 256, 2015
      Defendant Below,                   §
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware,
                                         §   in and for Kent County,
STATE OF DELAWARE,                       §   Cr. ID No. 93K01153DI
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                          Submitted: June 3, 2015
                           Decided: June 5, 2015

                                      ORDER

      This 5th day of June 2015, it appears to the Court that, on May 21, 2015, the

Senior Court Clerk issued a notice to the appellant to show cause why this appeal

should not be dismissed for his failure to file his notice of appeal within thirty days

of the docketing of the Superior Court’s February 5, 2015 order denying his second

motion for postconviction relief. Because the appellant has failed to respond to the

notice to show cause within the required ten-day period, dismissal of this appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                               Justice